DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 4, 2022 has been entered.
In that response, claims 1, 5, and 9 were amended and claim 12 was added.  Claims 1-12 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Objections
Claim 9 is objected to because of the following informalities:  “mixture of sugar”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a “method to prepare a cannabinoid and a sugar or cannabinoid and sugar alcohol complex consisting essentially of the steps of:…”.  The remainder of claim 1 recites “adding a sugar alcohol or mixture of sugar alcohols into the cannabinoid-solvent mixture…to form a cannabinoid and sugar alcohol slurry” and further steps with that slurry.  No steps in claim 1 recites using a sugar and/or obtaining a cannabinoid and sugar complex as recited in the preamble.    
Furthermore, the phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. MPEP § 2111.03.  Absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." Id., (citing PPG Industries v. Guardian Indus., 156 F.3d 1351, 1354-55 (Fed. Cir. 1998), ("PPG could have defined the scope of the phrase 'consisting essentially of' for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention")).   Moreover, an Applicant who contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of" has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant's invention.  MPEP § 2111.03.  Here, it does not appear that the disclosure clearly delineates the basic and novel characteristics of Applicant’s method, or what steps or elements constitute a material change to that method.  Therefore “consisting essentially of” is construed as “comprising”.  Thus construed, claim 1 encompasses method steps of preparing complexes of cannabinoid and sugar that are not recited and therefore renders vague the scope of the claim.  None of the dependent claims resolves this issue and therefore are also rejected as indefinite.
Claim 1 is also rendered indefinite by “cannabinoid oil containing at least one cannabinoid” in line 3 and “cannabinoid” in lines 5 (adding a sugar alcohol ... into the cannabinoid-solvent mixture”) and 7 (“stirring the cannabinoid and sugar alcohol slurry…).  It is only in the last step, after removing the solvent (and presumably liquid oil) under vacuum heating, that a powder, i.e., solid, cannabinoid, in the form of a complex with the sugar alcohol, is obtained; prior to that the cannabinoid is present within the “cannabinoid oil”.   Applicant’s disclosure confirms this:  “[c]annabinoids produced from natural sources usually come in oily forms.” (para.0017, pre-grant publication US  2016/0220593).  
Dependent claim 8 then recites “wherein the at least one cannabinoid is provided in powder form”.   Since the last step of claim 1 recites harvesting the complex in a powder form, claim 8 appears, redundant at best.  However because of “cannabinoid” in lines 5 and 7 of claim 1, instead of “cannabinoid oil”, claim 8 raises the question whether “a cannabinoid oil containing at least one cannabinoid” in claim 1, line 3  means a cannabinoid oil into which another cannabinoid in a powder form has been added.  In sum, claim 8 is itself ambiguous, and further renders claim 1 vague with respect to the “cannabinoid” in lines 3, 5 and 7.
It is also noted that claim 12 recites “cannabinoid raw material” which is unclear.  The disclosure does not refer to a “raw” material.  Possibly the term refers to “cannabinoid oil”, or any additional “cannabinoid” in powder form (see discussion of claim 8 above); however there is no basis in the disclosure or the claims for any one of such interpretations.  
Claim 5 is amended to recite “wherein the heat applied to the slurry is at a temperature between 45° C. to 60° C.  It is ambiguous whether the slurry is heated to a temperature between 45° C. to 60° C, or that the heat, e.g., a water bath or a heat jacket, is at a temperature between 45° C. to 60° C. as recited in the present claim.
Claim 10 recites the limitation "the solid mixture" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 recites “the sugar, …mixture of sugar, or …”, whereas claim 1 from which it depends does not recite any steps regarding a solvent applied to a sugar or a mixture of sugars (see rejection of claim 1 under 112(b)).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

CONCLUSION
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615